

 

INCREMENTAL ASSUMPTION AND AMENDMENT AGREEMENT
Dated as of November 18, 2016
among
HB HOLDINGS, LLC,
as Holdings,
HOSTESS BRANDS, LLC,
as Borrower,
PARENT HOLDCO,
THE SUBSIDIARY LOAN PARTIES,
THE LENDERS PARTY HERETO
and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent,
_________________


CREDIT SUISSE SECURITIES (USA) LLC,


UBS SECURITIES LLC,
RBC CAPITAL MARKETS,
MORGAN STANLEY SENIOR FUNDING, INC.
and
DEUTSCHE BANK SECURITIES INC.,
as Joint Lead Arrangers and Joint Bookrunners,
 









--------------------------------------------------------------------------------






INCREMENTAL ASSUMPTION AND AMENDMENT AGREEMENT


This INCREMENTAL ASSUMPTION AND AMENDMENT AGREEMENT (this “Agreement”), dated as
of November 18, 2016, is made by and among HB Holdings, LLC, a Delaware limited
liability company (“Holdings”), Hostess Brands, LLC, a Delaware limited
liability company (the “Borrower”), each “Subsidiary Loan Party” listed on the
signature pages hereto (each, a “Subsidiary Loan Party” and, collectively,
jointly and severally, the “Subsidiary Loan Parties”), Hostess Holdco, LLC, a
Delaware limited liability company (“Parent Holdco”), Credit Suisse AG, Cayman
Islands Branch, as Administrative Agent under the Existing First Lien Credit
Agreement (as defined below) (the “Administrative Agent”), and each of the
Lenders party hereto.
PRELIMINARY STATEMENTS:
(1)    Holdings, the Borrower, the Lenders party thereto from time to time and
the Administrative Agent are party to that certain First Lien Credit Agreement,
dated as of August 3, 2015 (as may be amended, restated, supplemented, waived or
otherwise modified from time to time prior to the date hereof, the “Existing
First Lien Credit Agreement”).
(2)    The Borrower has requested that the 2016 Refinancing Term B Lenders (as
defined below) provide 2016 Refinancing Term B Loans (as defined below) in an
aggregate principal amount of $915,750,000, as Refinancing Term Loans (as
defined in the Existing First Lien Credit Agreement) pursuant to Section 2.21(j)
of the Existing First Lien Credit Agreement.
(3)     On the Effective Date, each person that executes and delivers this
Agreement as a 2016 Refinancing Term B Lender (as defined below) will make 2016
Refinancing Term B Loans (as defined below) to the Borrower in an aggregate
principal amount equal to its 2016 Refinancing Term B Loan Commitment (as
defined below), the proceeds of which will be used by the Borrower to repay in
full the outstanding principal amount of Existing Term B Loans as of the
Effective Date.
(4)    The Borrower has requested that the Incremental Term B Lenders (as
defined below) provide, pursuant to Section 2.21(a) of the Existing First Lien
Credit Agreement, Incremental Term B Loans (as defined below) in an aggregate
principal amount of $83,000,000, the proceeds of which will be used to
subsequently repay in full all amounts outstanding under the Second Lien Credit
Agreement as of the Effective Date and to pay fees and expenses incurred in
connection with the foregoing.
(5)    Each Incremental Term B Lender who executes and delivers this Agreement
as an Incremental Term B Lender will make Incremental Term B Loans on the
Effective Date to the Borrower in an aggregate principal amount equal to its
Incremental Term B Loan Commitment (as defined below).
(6)     With respect to the 2016 Refinancing Term B Loan Commitments and the
Incremental Term B Loan Commitments, Credit Suisse Securities (USA) LLC, UBS
Securities LLC, RBC Capital Markets, Morgan Stanley Senior Funding, Inc. and
Deutsche Bank Securities


1

--------------------------------------------------------------------------------







Inc. will act as the joint lead arrangers (in such capacity, the “2016
Refinancing Arrangers”) and joint bookrunners.
(7)    The Administrative Agent, Holdings, the Borrower and the Lenders party
hereto (which Lenders constitute the Required Lenders) desire to memorialize the
terms of this Agreement and to make certain other changes set forth herein and
in the Amended First Lien Credit Agreement (as defined below) by amending and
restating, in accordance with Section 9.08(b) of the Existing First Lien Credit
Agreement, the Existing First Lien Credit Agreement as set forth below, such
amendment and restatement to become effective at the Amendment Effective Time
(as defined below).
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:
SECTION 1.Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Amended First Lien Credit
Agreement. In addition, as used in this Agreement, the following terms have the
meanings specified:
“2016 Refinancing Term B Lender” shall mean a Person with a 2016 Refinancing
Term B Loan Commitment on the Effective Date. For the avoidance of doubt, an
Existing Term B Lender immediately prior to the Effective Date may also be a
2016 Refinancing Term B Lender.
“2016 Refinancing Term B Loan” shall mean a Loan that is made pursuant to
Section 2 of this Agreement.
“2016 Refinancing Term B Loan Commitment” shall mean, with respect to each 2016
Refinancing Term B Lender, the commitment of such 2016 Refinancing Term B Lender
to make 2016 Refinancing Term B Loans to the Borrower on the Effective Date. The
amount of each Lender’s 2016 Refinancing Term B Loan Commitment as of the
Effective Date is set forth on Schedule 1 hereto.
“Existing Term B Lender” shall mean a Lender with Existing Term B Loans
outstanding immediately prior to the Effective Date.
“Existing Term B Loans” shall mean the Term B Loans outstanding under the
Existing First Lien Credit Agreement immediately prior to the Effective Date.
“Incremental Term B Lender” shall mean a Lender with an Incremental Term B Loan
Commitment.
“Incremental Term B Loan Commitment” shall mean, with respect to each
Incremental Term B Lender, the commitment of such Incremental Term B Lender to
make Incremental Term B Loans to the Borrower on the Effective Date. The amount
of each Lender’s Incremental Term B Loan Commitment as of the Effective Date is
set forth on Schedule 2 hereto.


2

--------------------------------------------------------------------------------







The aggregate amount of the Incremental Term B Loan Commitments of all
Incremental Term B Lenders as of the Effective Date is $83,000,000.
“Incremental Term B Loans” shall mean the Loans made pursuant to Section 3 of
this Agreement.
SECTION 2.    Term B Loan Refinancing. Subject to the terms and conditions set
forth herein, each of the 2016 Refinancing Term B Lenders agrees to make 2016
Refinancing Term B Loans to the Borrower on the Effective Date in a principal
amount equal to its 2016 Refinancing Term B Loan Commitment. Unless previously
terminated, the 2016 Refinancing Term B Loan Commitments shall terminate upon
the earlier of (i) the 2016 Refinancing Term B Lender making the 2016
Refinancing Term B Loans to the Borrower and (ii) 11:59 p.m., New York City
time, on the Effective Date.
SECTION 3.    Incremental Term B Loan Commitments; Incremental Term B Loans. On
the Effective Date immediately after the incurrence of the 2016 Refinancing Term
B Loans, each of the Incremental Term B Lenders agrees to make Incremental Term
B Loans to the Borrower in a principal amount not to exceed such Incremental
Term B Lender’s Incremental Term B Loan Commitment, with such Incremental Term B
Loans having terms identical to the 2016 Refinancing Term B Loans except as set
forth in this Agreement. Unless previously terminated, the Incremental Term B
Loan Commitments shall terminate upon the earlier of (i) the Incremental Term B
Lender making the Incremental Term B Loans to the Borrower and (ii) 11:59 p.m.,
New York City time, on the Effective Date. The Incremental Term B Loans shall be
one Class with, and increase (by an amount equal to the Incremental Term B Loan
Commitments) the amount of, the 2016 Refinancing Term B Loans.
SECTION 4.    Requests for 2016 Refinancing Term B Loans and Incremental Term B
Loans. To request a Borrowing of 2016 Refinancing Term B Loans and Incremental
Term B Loans on the Effective Date, the Borrower shall notify the Administrative
Agent of such request in writing not later than 1:00 p.m., New York City time,
one Business Day prior to the Effective Date (or such later time as the
Administrative Agent may agree).
SECTION 5.    Representations of the Loan Parties. Each Loan Party hereby
represents and warrants to the other parties hereto as of the Effective Date
that:
(a) this Agreement has been duly authorized, executed and delivered by each Loan
Party and constitutes a legal, valid and binding obligation of such Loan Party
enforceable against each such Loan Party in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and (iii)
implied covenants of good faith and fair dealing;
(b)    the representations and warranties of the Borrower and each other Loan
Party contained in the Loan Documents shall be true and correct in all material
respects on and as of the Effective Date (both before and after giving effect to
the borrowing of the 2016 Refinancing Term B Loans and the Incremental Term B
Loans) with the same effect as though made on and as of the


3

--------------------------------------------------------------------------------







date hereof, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date);
(c)    after giving effect to this Agreement, the execution, delivery and
performance by each Loan Party of this Agreement (i) have been duly authorized
by all corporate, stockholder, partnership or limited liability company action
required to be obtained by such Loan Party and (ii) will not (x) violate (A) any
provision of law, statute, rule or regulation applicable to such Loan Party, (B)
the certificate or articles of incorporation or other constitutive documents
(including any partnership, limited liability company or operating agreements)
or by-laws of such Loan Party, (C) any applicable order of any court or any
rule, regulation or order of any Governmental Authority or (D) any provision of
any indenture, certificate of designation for preferred stock, agreement or
other instrument to which such Loan Party is a party or by which any of them or
any of their property is or may be bound, (y) result in a breach of or
constitute (alone or with due notice or lapse of time or both) a default under,
give rise to a right of or result in any cancellation or acceleration of any
right or obligation (including any payment) under any such indenture,
certificate of designation for preferred stock, agreement or other instrument,
where any such conflict, violation, breach or default referred to in clause (x)
or (y) of this clause (c), would reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, or (z) result in the creation or
imposition of any Lien upon or with respect to (1) any property or assets now
owned or hereafter acquired by such Loan Party, other than the Liens created by
the Loan Documents and Permitted Liens, or (2) any Equity Interests of the
Borrower now owned or hereafter acquired by Holdings, other than Liens created
by the Loan Documents or Liens permitted by Article VIA of the Amended and
Restated Credit Agreement; and
(d) at the time of and immediately after giving effect to this Agreement, no
Default or Event of Default has occurred or is continuing or shall result from
this Agreement in respect of the 2016 Refinancing Term B Loans, the Incremental
Term B Loans or, in each case, from the application of the proceeds therefrom.
SECTION 6.    Conditions of Lending. The obligations of the 2016 Refinancing
Term B Lenders and the Incremental Term B Lenders to make 2016 Refinancing Term
B Loans and Incremental Term B Loans, as applicable, on the Effective Date are
subject to the satisfaction (or waiver in accordance with Section 9.08 of the
Existing First Lien Credit Agreement) of the following conditions (the date of
such satisfaction or waiver, the “Effective Date”):
(a)    The Administrative Agent (or its counsel) shall have received (i) from
each 2016 Refinancing Term B Lender, (ii) from each Incremental Term B Lender
and (iii) from each of Parent Holdco, Holdings, the Borrower and the Subsidiary
Loan Parties, either (x) a counterpart of this Agreement signed on behalf of
such party or (y) written evidence reasonably satisfactory to the Administrative
Agent (which may include delivery of a signed signature page of this Agreement
by facsimile or other means of electronic transmission (e.g., “pdf”)) that such
party has signed a counterpart of this Agreement.
(b)    The Administrative Agent shall have received a Borrowing Request as set
forth in Section 4 above and in accordance with Section 2.03 of the Credit
Agreement.


4

--------------------------------------------------------------------------------







(c)    The Borrower shall have paid to the Administrative Agent, for the ratable
account of each Existing Term B Lender immediately prior to the Effective Date,
simultaneously with the making of the 2016 Refinancing Term B Loans, all accrued
and unpaid interest, fees and other amounts accrued and unpaid on the Existing
Term B Loans to, but not including, the Effective Date, and substantially
simultaneously with the borrowing of the 2016 Refinancing Term B Loans, the
Existing Term B Loans shall be paid in full.
(d)     Substantially simultaneously with the borrowing of the Incremental Term
B Loans, all outstanding principal amounts under the Second Lien Credit
Agreement shall be paid in full, together with all accrued and unpaid interest,
fees and other amounts accrued and unpaid thereunder and all Liens granted
thereby in favor of the Secured Parties (as defined in the Second Lien Credit
Agreement) shall have been released and discharged.
(e)    The Administrative Agent shall have received a certificate of the
Secretary or Assistant Secretary or similar officer of each Loan Party dated the
Effective Date.
(i)    either (x) attaching a copy of the certificate or articles of
incorporation, certificate of limited partnership, certificate of formation or
other equivalent constituent and governing documents, including all amendments
thereto, of such Loan Party, certified as of a recent date by the Secretary of
State (or other similar official) of the jurisdiction of its organization or (y)
with respect to any Loan Party other than the Borrower or Holdings, certifying
there have been no changes to the certificate or articles of incorporation,
certificate of limited partnership, certificate of formation or other equivalent
constituent and governing documents of such Loan Party since the Closing Date,
(ii)    attaching a certificate as to the good standing (to the extent such
concept or a similar concept exists under the laws of such jurisdiction) of such
Loan Party as of a recent date from such Secretary of State (or other similar
official),
(iii)    either (x) certifying that attached thereto is a true and complete copy
of the by-laws (or partnership agreement, limited liability company agreement or
other equivalent constituent and governing documents) of such Loan Party as in
effect on the Effective Date and at all times since a date prior to the date of
the resolutions described in clause (iv) below or (y) with respect to any Loan
Party other than the Borrower or Holdings, certifying that there have been no
changes to the by-laws (or partnership agreement, limited liability company
agreement or other equivalent constituent and governing documents) of such Loan
Party since the Closing Date,
(iv)    certifying that attached thereto is a true and complete copy of
resolutions duly adopted by the Board of Directors (or equivalent governing
body) of such Loan Party (or its managing general partner or managing member)
authorizing the execution, delivery and performance of the Loan Documents
executed in connection with this Agreement to which such Loan Party is a party
and, in the case of the Borrower, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect on the Effective Date,


5

--------------------------------------------------------------------------------







(v)    certifying as to the incumbency and specimen signature of each officer
executing any Loan Document executed in connection with this Agreement on behalf
of such Loan Party, and
(vi)    certifying as to the absence of any pending proceeding for the
dissolution or liquidation of such Loan Party or, to the knowledge of such
person, threatening the existence of such Loan Party.
(f)    The Administrative Agent shall have received, on behalf of itself and the
Lenders, a written opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP
(A) dated the Effective Date, (B) addressed to the Administrative Agent and the
Lenders on the Effective Date and (C) in form and substance reasonably
satisfactory to the Administrative Agent covering such matters relating to this
Agreement as the Administrative Agent shall reasonably request.
(g)    The Administrative Agent shall have received all fees payable thereto or
to any 2016 Refinancing Arranger, any 2016 Refinancing Term B Lender or any
Incremental Term B Lender, on or prior to the Effective Date and, to the extent
invoiced at least three Business Days prior to the Effective Date, reimbursement
or payment of all reasonable and documented out-of-pocket expenses (including
reasonable fees, charges and disbursements of Davis Polk & Wardwell LLP)
required to be reimbursed or paid by the Loan Parties hereunder or under any
Loan Document on or prior to the Effective Date (which amounts may be offset
against the proceeds of the Loans made hereunder).
(h)    The Administrative Agent shall have received on or prior to the Effective
Date all documentation and other information required by Section 3.25(a) of the
Existing First Lien Credit Agreement, to the extent such information has been
requested not less than three (3) Business Days prior to the Effective Date.
(i)    The Borrower shall have delivered to the Administrative Agent a
certificate from a Responsible Person of the Borrower dated as of the Effective
Date, to the effect set forth in Sections 5(b) and 5(d) hereof.
(j)    The Administrative Agent shall have received, for the account of the
Incremental Term B Lenders, upfront fees in an amount equal to 0.25% of the
Incremental Term B Loan Commitments.
SECTION 7.    Consent and Affirmation. Each of Parent Holdco, Holdings and the
Subsidiary Loan Parties, in its capacity as a guarantor under the Parent
Guarantee Agreement, Holdings Guarantee and Pledge Agreement and Subsidiary
Guarantee Agreement, respectively, and, as applicable, a pledgor under the
Security Documents, hereby (i) consents to the execution, delivery and
performance of this Agreement and agrees that each of the Parent Guarantee
Agreement, Holdings Guarantee and Pledge Agreement and Subsidiary Guarantee
Agreement, respectively, and the other Security Documents is, and shall continue
to be, in full force and effect and is hereby in all respects ratified and
confirmed on the Effective Date, except that, on and after the Effective Date,
each reference to “Credit Agreement”, “First Lien Credit Agreement”,
“thereunder”, “thereof” or words of like import shall, unless the context
otherwise requires, mean and be a reference to the


6

--------------------------------------------------------------------------------







Amended Credit Agreement and (ii) confirms that the Security Documents to which
each of Holdings and the Subsidiary Loan Parties is a party and all of the
Collateral described therein do, and shall continue to, secure the payment of
all of the Obligations.
SECTION 8.    Amendment and Restatement of the Existing First Lien Credit
Agreement. Immediately after the funding of the 2016 Refinancing Term B Loans
and the Incremental Term B Loans on the Effective Date pursuant to Section 6
hereof (such time, the “Amendment Effective Time”), the Existing First Lien
Credit Agreement shall be amended and restated in its entirety as set forth on
Annex A hereto (the Existing First Lien Credit Agreement, as so amended and
restated, the “Amended First Lien Credit Agreement”), and the Lenders party
hereto (which Lenders constitute the Required Lenders) consent to the Amended
First Lien Credit Agreement and direct the Administrative Agent to enter into
such other Loan Documents and to take such other actions as the Administrative
Agent determines may be necessary or desirable to give effect to the
transactions contemplated hereby.
SECTION 9.    Reference to and Effect on the Loan Documents. (a) On and after
the Amendment Effective Time, each reference in the Amended First Lien Credit
Agreement to “hereunder”, “hereof”, “Agreement”, “this Agreement” or words of
like import and each reference in the other Loan Documents to “Credit
Agreement”, “First Lien Credit Agreement”, “thereunder”, “thereof” or words of
like import shall, unless the context otherwise requires, mean and be a
reference to the Amended First Lien Credit Agreement. From and after the
Amendment Effective Time, this Agreement shall be a Loan Document under the
Existing First Lien Credit Agreement and the Amended First Lien Credit
Agreement.
(b)    The Security Documents and each other Loan Document, as specifically
amended by this Agreement, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed, and the respective
guarantees, pledges, grants of security interests and other agreements, as
applicable, under each of the Security Documents, notwithstanding the
consummation of the transactions contemplated hereby, shall continue to be in
full force and effect and shall accrue to the benefit of the Secured Parties
under the Existing First Lien Credit Agreement and the Amended First Lien Credit
Agreement. Without limiting the generality of the foregoing, the Security
Documents and all of the Collateral described therein do and shall continue to
secure the payment of all Obligations (which, for the avoidance of doubt,
include the Obligations in respect of the 2016 Refinancing Term B Loans and
Incremental Term B Loans incurred under this Agreement) of the Loan Parties
under the Loan Documents, in each case, as amended by this Agreement.
(c)    The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.
(d)        This Agreement shall constitute an “Incremental Assumption
Agreement”, the 2016 Refinancing Term B Lenders shall constitute “Refinancing
Term Lenders” and “Lenders”, the Incremental Term B Lenders shall constitute
“Incremental Term Lenders” and “Lenders”, the 2016 Refinancing Term B Loans
shall constitute “Refinancing Term Loans”, “Term B Loans”,


7

--------------------------------------------------------------------------------







“Term Loans” and “Loans” and the Incremental Term B Loans shall constitute
“Incremental Term Loans”, “Term B Loans”, “Term Loans” and “Loans”, in each
case, for all purposes of the Amended First Lien Credit Agreement and the other
Loan Documents.
(e)        This Agreement shall constitute notice to the Administrative Agent
required under Sections 2.10(d), 2.21(a) and 2.21(j) of the Existing First Lien
Credit Agreement..
SECTION 10.    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Agreement by .pdf or
other electronic form shall be effective as delivery of a manually executed
original counterpart of this Agreement.
SECTION 11.    Amendments; Headings; Severability. This Agreement may not be
amended nor may any provision hereof be waived except pursuant to a writing
signed by Holdings, the Borrower, the Administrative Agent and the Lenders party
hereto. The Section headings used herein are for convenience of reference only,
are not part of this Agreement and are not to affect the construction of, or to
be taken into consideration in interpreting this Agreement. Any provision of
this Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof, and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions, the economic effect of which comes as close as possible to
that of the invalid, illegal or unenforceable provisions.
SECTION 12.    Governing Law; Etc.
(a)    THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS
OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.
(b)    EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTIONS 9.05, 9.11 AND
9.15 OF THE EXISTING FIRST LIEN CREDIT AGREEMENT AS IF SUCH SECTIONS WERE SET
FORTH IN FULL HEREIN.
SECTION 13.    No Novation. This Agreement shall not extinguish the obligations
for the payment of money outstanding under the Existing First Lien Credit
Agreement or discharge or release the Lien or priority of any Security Document
or any other security therefor. Nothing herein contained shall be construed as a
substitution or novation of the obligations outstanding under the Existing First
Lien Credit Agreement or instruments securing the same, which shall remain in
full force and effect, except to any extent modified hereby or by instruments
executed concurrently


8

--------------------------------------------------------------------------------







herewith and except to the extent repaid as provided herein. Nothing implied in
this Agreement or in any other document contemplated hereby shall be construed
as a release or other discharge of any of the Loan Parties under any Loan
Document from any of its obligations and liabilities as a borrower, guarantor or
pledgor under any of the Loan Documents.
SECTION 14.    Mortgage Amendments. The applicable Guarantor shall deliver to
the Administrative Agent within 90 days after the Effective Date, or such longer
time as may be agreed by the Administrative Agent, any necessary amendment or
modification, if any, to each Mortgage giving effect to this Amendment, in
proper form for recording in all appropriate places in all applicable
jurisdictions, together with such other documents relating to the Mortgages
(including any modification and date down endorsements to the existing lender’s
policies of title insurance insuring the liens of the Mortgages) as are
reasonably requested by the Administrative Agent.
SECTION 15.    Notices. All notices hereunder shall be given in accordance with
the provisions of Section 9.01 of the Amended First Lien Credit Agreement.


[Signature Pages Follow]


9

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
HB HOLDINGS, LLC
 
 
 
 
By:
/s/ Michael Cramer
 
 
Name:
Michael Cramer
 
 
Title:
Executive Vice President
 

HOSTESS HOLDCO, LLC
 
 
 
 
By:
/s/ Michael Cramer
 
 
Name:
Michael Cramer
 
 
Title:
Executive Vice President
 





--------------------------------------------------------------------------------





HOSTESS BRANDS, LLC
 
 
 
 
By:
/s/ Michael Cramer
 
 
Name:
Michael Cramer
 
 
Title:
Executive Vice President
 

HOSTESS BRANDS SERVICES, LLC
 
 
 
 
By:
/s/ Michael Cramer
 
 
Name:
Michael Cramer
 
 
Title:
Executive Vice President
 

HB HOLDINGS (RE), LLC
 
 
 
 
By:
/s/ Michael Cramer
 
 
Name:
Michael Cramer
 
 
Title:
Executive Vice President
 

NEW HB ACQUISITION (RE), LLC
 
 
 
By:
/s/ Michael Cramer
 
 
Name:
Michael Cramer
 
 
Title:
Executive Vice President
 

HOSTESS SUPERIOR CAKE PRODUCTS, INC.
 
 
 
By:
/s/ Michael Cramer
 
 
Name:
Michael Cramer
 
 
Title:
Vice President
 

SUPERIOR CAKE PRODUCTS, INC.
 
 
 
By:
/s/ Michael Cramer
 
 
Name:
Michael Cramer
 
 
Title:
Vice President
 







--------------------------------------------------------------------------------


 


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent


By:
/s/ Robert Hetu
 
 
Name:
Robert Hetu
 
 
Title:
Authorized Signatory
 

By:
/s/ Warren Van Heyst
 
 
Name:
Warren Van Heyst
 
 
Title:
Authorized Signatory
 







--------------------------------------------------------------------------------






SCHEDULE 1
2016 Refinancing Term B Loan Commitments
2016 Refinancing Term B Lender
2016 Refinancing Term B Loan Commitment
Credit Suisse AG, Cayman Islands Branch
$
915,750,000


 
Total:
$
915,750,000


 











--------------------------------------------------------------------------------









SCHEDULE 2
Incremental Term B Loan Commitments
Incremental Term B Lender
Incremental Term B Loan Commitment
Credit Suisse AG, Cayman Islands Branch
$
83,000,000


 
Total:
$
83,000,000


 









--------------------------------------------------------------------------------






ANNEX A
Amended First Lien Credit Agreement
[See attached.]




